AFFIRMED and Opinion Filed April 1, 2019




                                  S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                No. 05-18-01161-CV
                                No. 05-18-01162-CV
                                No. 05-18-01163-CV
                                No. 05-18-01164-CV
                                No. 05-18-01165-CV
                                No. 05-18-01166-CV
                                No. 05-18-01167-CV

                     IN THE INTEREST OF E.M., A CHILD
                      IN THE INTEREST OF J.F., A CHILD
               IN THE INTEREST OF A.W. A/K/A A.U.W., A CHILD
             IN THE INTEREST OF C.C. AND C.M.C., JR., CHILDREN
                     IN THE INTEREST OF W.M., A CHILD
                      IN THE INTEREST OF J.P., A CHILD
                     IN THE INTEREST OF C.M., A CHILD

                  On Appeal from the 254th Judicial District Court
                               Dallas County, Texas
                      Trial Court Cause No. DF-03-00170-R
                      Trial Court Cause No. DF-16-27206-R
                      Trial Court Cause No. DF-17-15414-R
                  On Appeal from the 302nd Judicial District Court
                               Dallas County, Texas
                      Trial Court Cause No. DF-16-27181-U
                      Trial Court Cause No. DF-16-27204-U
                      Trial Court Cause No. DF-16-02192-U
                  On Appeal from the 330th Judicial District Court
                               Dallas County, Texas
                      Trial Court Cause No. DF-10-13428-Y
                              MEMORANDUM OPINION
                       Before Justices Whitehill, Pedersen, III, and Nowell
                                  Opinion by Justice Whitehill

       After a bench trial, the trial court terminated Mother’s parental rights as to eight children.

Mother asserts three issues on appeal: (i) the evidence is legally and factually insufficient to

support the four § 161.001(b)(1) termination grounds that the trial court found; (ii) the evidence is

legally and factually insufficient to support the trial court’s findings that terminating Mother’s

rights was in the children’s best interest, and (iii) the trial court erred by appointing the Texas

Department of Family and Protective Services as managing conservator of six of the children.

       We overrule Mother’s issues and affirm.

                                         I. BACKGROUND

       This opinion addresses seven appeals from seven different termination cases involving a

total of eight children. These are the eight children in order from oldest to youngest, along with

the year in which each was born:

       E.M. (male)             2002
       C.M. (male)             2007
       J.P. (female)           2009
       J.F. (female)           2011
       W.M. (male)             2012
       C.M.C., Jr. (male)      2013
       C.C. (female)           2014
       A.W. (female)           2017

A.     Factual Overview

       Mother was born in 1984. She had babies in 1999 and 2001. A court terminated her

parental rights as to those two children in 2006, and that termination is not part of this appeal.

       From 2001 through 2016, the Dallas County Child Protective Services Unit of the Texas

Department of Family and Protective Services received and investigated several referrals about

Mother. The referrals generally involved neglect and abuse allegations.


                                                 –2–
          The events leading to the termination cases now before us began in February 2015.1 On

February 23, 2015, the Department received a report that Mother had left her seven children (A.W.

had not been born yet) with her aunt about three months earlier. E.M. alleged that he was

repeatedly left to care for his siblings and that the aunt “trie[d] to whip him and his siblings all the

time.” The children were not going to school.

          The Department found and met with Mother about two weeks later. After that, the

Department could not find her or the children again until June 2016 when Mother was ticketed

because the children were not properly restrained in her vehicle. Mother claimed that the children

were staying with her mother until she could find a place to stay.

          In September 2016, Mother took the children away from her mother’s residence. Mother

told the Department in a phone call or text message that she and the children were staying in a

Motel 6 off I-30 in Arlington. In a meeting on October 7, 2016, Mother told the Department that

she was still at the motel and the children were not in school.

          In November 2016, Mother contacted the Department and said that the children were

staying with a different aunt. Mother did not have stable housing, and the children still were not

in school. E.M. later contacted the Department and reported that this aunt was hitting the children

and that her boyfriend was using drugs in her apartment.

          In December 2016, Mother made a scene at the daycare where three of her children were.

She took those children away in a car that did not have license plates or car seats. There was trial

testimony showing that the Department decided to remove the children from Mother’s custody

based on this incident.




   1
       The following facts are drawn principally from a Department caseworker’s affidavit that was admitted into evidence.

                                                                    –3–
B.     Procedural History

       On December 22, 2016, the Department filed six original petitions for protection,

conservatorship, and termination addressing seven of the eight children involved in this appeal.

(Again, A.W. had not been born yet.) One petition addressed two children, C.C. and C.M.C., Jr.

The seven children were removed before the end of 2016.

       These six cases were still pending when Mother gave birth to A.W. in June 2017. The

Department filed an original petition for protection, conservatorship, and termination relating to

A.W. in August 2017. A.W. was removed from Mother’s custody that same month.

       All seven cases were tried together in a nonjury trial from May 22 to May 24, 2018. On

June 7, the State filed a motion to reopen the evidence, and on June 8 the trial court heard additional

evidence regarding that motion.

       The trial court later signed judgments terminating Mother’s parental rights as to all eight

children.   The judgments also terminated the children’s fathers’ parental rights with one

exception—C.C. and C.M.C., Jr.’s father was appointed their permanent managing conservator.

The Department was appointed managing conservator of the other six children.

       Mother timely appealed in each case.

                                           II. ANALYSIS

A.     Issue One: Is the evidence legally or factually insufficient to support the
       § 161.001(b)(1) termination grounds that the trial court found?

       Mother’s first issue attacks the sufficiency of the evidence to support the § 161.001(b)(1)

termination grounds that the trial court found against her. We reject her argument, holding that

the evidence was legally and factually sufficient to support the findings under § 161.001(b)(1)(N).

       1.      Standard of Review

       Because terminating parental rights implicates fundamental interests, the clear and

convincing standard of proof applies in termination cases. In re A.B., 437 S.W.3d 498, 502 (Tex.

                                                 –4–
2014). “Clear and convincing evidence” is the measure or degree of proof that will produce in the

factfinder’s mind a firm belief or conviction as to the truth of the matter to be proved. FAM.

§ 101.007.

         Our standards of review reflect the elevated burden at trial. In re N.T., 474 S.W.3d 465,

475 (Tex. App.—Dallas 2015, no pet.). Specifically, in both legal and factual sufficiency review,

we consider all the evidence. Id. Under both standards we defer to the factfinder’s determinations

as to witness credibility. Id.

         In a legal sufficiency review, we credit evidence that supports the verdict if a reasonable

factfinder could have done so, and we disregard contrary evidence unless a reasonable factfinder

could not have done so. In re K.M.L., 443 S.W.3d 101, 112 (Tex. 2014). However, we do not

disregard undisputed facts that do not support the verdict. Id. at 113. Even evidence that does

more than raise surmise and suspicion will not suffice unless it can produce a firm belief or

conviction that the allegation is true. Id. If no reasonable factfinder could form a firm belief or

conviction that the allegation is true, the evidence is legally insufficient. Id.

         In a factual sufficiency review, we likewise determine whether the factfinder could

reasonably form a firm belief or conviction that the State’s allegations are true. In re A.B., 437
S.W.3d at 502. “If, in light of the entire record, the disputed evidence that a reasonable factfinder

could not have credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction, then the evidence is factually insufficient.”

Id. at 503 (quoting In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We must undertake an exacting

review of the entire record with a healthy regard for the constitutional interests at stake. Id.

However, our review “must not be so rigorous that the only factfindings that could withstand

review are those established beyond a reasonable doubt.” In re C.H., 89 S.W.3d 17, 26 (Tex.

2002).

                                                 –5–
       2.       Applicable Law

       The trial court may terminate the parent–child relationship if the factfinder finds by clear

and convincing evidence that (i) the parent committed one or more acts or omissions enumerated

in Family Code § 161.001(b)(1) and (ii) termination is in the child’s best interest. TEX. FAM. CODE

§ 161.001(b).

       Here, the trial court found the predicate facts set forth in § 161.001(b)(1)(D), (E), (N), and

(O) as to each child. Those subsections provide as follows:

       •        The parent “knowingly placed or knowingly allowed the child to remain in
                conditions or surroundings which endanger the physical or emotional well-
                being of the child.” Id. § 161.001(b)(1)(D).

       •        The parent “engaged in conduct or knowingly placed the child with persons
                who engaged in conduct which endangers the physical or emotional well-
                being of the child.” Id. § 161.001(b)(1)(E).

       •        The parent “constructively abandoned the child who has been in the
                permanent or temporary managing conservatorship of the Department of
                Family and Protective Services for not less than six months, and: (i) the
                department has made reasonable efforts to return the child to the parent; (ii)
                the parent has not regularly visited or maintained significant contact with
                the child; and (iii) the parent has demonstrated an inability to provide the
                child with a safe environment.” Id. § 161.001(b)(1)(N).

       •        The parent “failed to comply with the provisions of a court order that
                specifically established the actions necessary for the parent to obtain the
                return of the child who has been in the permanent or temporary managing
                conservatorship of the Department of Family and Protective Services for
                not less than nine months as a result of the child’s removal from the parent
                under Chapter 262 for the abuse or neglect of the child.” Id.
                § 161.001(b)(1)(O).

       To prevail on her first issue, Mother must show that the evidence is insufficient to support

the findings under all four subsections. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (“Only

one predicate finding under section 161.001(1) is necessary to support a judgment of termination

when there is also a finding that termination is in the child’s best interest.”) (footnote omitted)

(citing previous version of § 161.001).


                                                 –6–
       3.      Applying the Law to the Facts: § 161.001(b)(1)(N)

       Section 161.001(b)(1)(N) requires proof of four elements:

       1.      the parent constructively abandoned the child, who has been in the
               Department’s conservatorship for not less than six months;

       2.      the Department has made reasonable efforts to return the child to the parent;

       3.      the parent has not regularly visited or maintained significant contact with
               the child; and

       4.      the parent has demonstrated an inability to provide the child with a safe
               environment.

FAM. § 161.001(b)(1)(N).

       As to the first element, Mother does not dispute that all eight children were in the

Department’s conservatorship for more than six months by the time of trial. Her brief, however,

contains the conclusory assertion that “by no means has she abandoned” the youngest child, A.W.

She provides no record references in support. Her bald assertion does not present an argument we

can review. See TEX. R. APP. P. 38.1(i); In re B.A.B., 124 S.W.3d 417, 420 (Tex. App.—Dallas

2004, no pet.) (“The failure to adequately brief an issue, either by failing to specifically argue and

analyze one’s position or provide authorities and record citations, waives any error on appeal.”).

       Mother also does not challenge the second element, that the Department has made

reasonable efforts to return the children to her.

       As to the third element, that she has not regularly visited or maintained significant contact

with the children, Mother makes only the conclusory assertion that she “attends her visits with

A.W.” She gives no supporting record references. Thus, her briefing is insufficient to present the

argument. Moreover, even if this briefing were sufficient, the record refutes Mother’s assertion.

As the Department points out, witnesses testified that Mother missed 40% of her scheduled visits

with the children from November 2017 through trial in May 2018. Moreover, the testimony

indicated that half of the scheduled visits were supposed to be with A.W. alone and Mother missed

                                                    –7–
even more than 40% of those visits from January through May 2018. The trial court could

reasonably have found that this was clear and convincing evidence that Mother did not regularly

visit or maintain significant contact with the children after they entered the Department’s care.

       Finally, Mother argues that the evidence is insufficient to support the fourth element, that

Mother demonstrated an inability to provide the children with a safe environment. The Family

Code identifies several factors that are relevant to whether a parent is willing and able to provide

a child with a safe environment:

       (1)     the child’s age and physical and mental vulnerabilities;

       (2)     the frequency and nature of out-of-home placements;

       (3)     the magnitude, frequency, and circumstances of the harm to the child;

       (4)     whether the child has been the victim of repeated harm after the initial report
               and intervention by the department;

       (5)     whether the child is fearful of living in or returning to the child’s home;

       (6)     the results of psychiatric, psychological, or developmental evaluations of
               the child, the child’s parents, other family members, or others who have
               access to the child’s home;

       (7)     whether there is a history of abusive or assaultive conduct by the child’s
               family or others who have access to the child’s home;

       (8)     whether there is a history of substance abuse by the child’s family or others
               who have access to the child’s home;

       (9)     whether the perpetrator of the harm to the child is identified;

       (10)    the willingness and ability of the child’s family to seek out, accept, and
               complete counseling services and to cooperate with and facilitate an
               appropriate agency’s close supervision;

       (11)    the willingness and ability of the child’s family to effect positive
               environmental and personal changes within a reasonable period of time;

       (12)    whether the child’s family demonstrates adequate parenting skills,
               including providing the child and other children under the family’s care
               with:

               (A)     minimally adequate health and nutritional care;

                                                –8–
               (B)    care, nurturance, and appropriate discipline consistent with the
                      child’s physical and psychological development;

               (C)    guidance and supervision consistent with the child’s safety;

               (D)    a safe physical home environment;

               (E)    protection from repeated exposure to violence even though the
                      violence may not be directed at the child; and

               (F)    an understanding of the child’s needs and capabilities; and

       (13)    whether an adequate social support system consisting of an extended family
               and friends is available to the child.

FAM. § 263.307(b).

       Here, the trial court could reasonably have concluded that there was clear and convincing

evidence that Mother demonstrated an inability to provide the children with a safe environment.

The evidence supports the following factors:

       Age and vulnerability. Three children were under the age of six. The five school-aged

children were very behind academically. Two children, J.F. and C.M., were in and out of

behavioral hospitals after removal. Mother told the Department that C.M. and J.P. suffered from

depression.

       Frequency of out-of-home placements. Some children had multiple placements after

removal. E.M., W.M., C.M.C., Jr., and C.C. each had two placements. J.F. had roughly six

placements. C.M. had nine placements.

       Harm to the children and history of abusive conduct. The children have shown signs

of sexual abuse. In late 2014, the Department received a report that Mother had beaten C.M. all

over his body with an extension cord. In early 2016, E.M. reported that Mother once left the

children with an aunt who drank alcohol, smoked, and “trie[d] to whip him and his siblings all the

time.” In November 2016, E.M. reported that Mother’s aunt, who was then keeping the children,

hit him with a belt and with her hand. He also reported that the aunt’s boyfriend did the same.

                                               –9–
        Mother points out that a Department caseworker’s affidavit that was admitted into evidence

states that the children did not report any abuse or neglect during several interviews in 2016.

However, E.M. said on one occasion that the children’s caretaker, one of Mother’s aunts, had

coached the other children not to “say anything to CPS about what is going on.” The trial court

was entitled to discount the children’s denials of abuse or neglect and believe the contrary

evidence.

        Evaluations of the children or the parent. Mother testified that she was diagnosed as

bipolar in 2001, 2002, and 2003. She also testified that she was cured by 2004, but the judge was

entitled not to believe this testimony. See In re N.T., 474 S.W.3d 465, 475 (Tex. App.—Dallas

2015, no pet.) (“[T]he appellate court must defer to the fact-finder’s determinations as to witness

credibility.”).

         Mother told the Department that C.M. and J.P. suffered from depression. She also said

that E.M. has been diagnosed with ADHD.

        Family’s willingness to complete counseling and facilitate agency supervision. The

trial court ordered Mother to complete counseling, but she did not complete her counseling

services. On the other hand, she apparently completed all other ordered services.

        Mother was not cooperative with the Department in this case. For example, she refused to

provide proof of income when requested. There were periods when Mother would not return phone

calls from Department personnel. She refused to respond to and cooperate with a Department

caseworker. She was uncooperative with CASA. Mother admitted that she never let anyone know

where she was staying until a week before trial.

        Adequate parenting skills. There was evidence that Mother showed inadequate parenting

skills. For example, in June 2016, Mother received tickets because her children were not properly

restrained in her vehicle. In December 2016, she appeared at the children’s daycare, made a scene,

                                              –10–
and took the three youngest children away in a car that had no license plates or car seats. There

was also evidence that the oldest child, E.M., had to be his siblings’ primary caretaker. The

children were not in school in February 2015, and in October and November 2016 Mother told the

Department that the children were not in school. There was evidence that in July 2017 Mother

and A.W. were living in a residence that had a significant roach problem.

       Mother introduced testimony from various witnesses to rebut the State’s case and to show

that she was a good parent. However, it was the trial court’s prerogative as factfinder to disbelieve

her witnesses and to credit the contrary evidence introduced by the State. See In re N.T., 474
S.W.3d at 475 (“[T]he appellate court must defer to the fact-finder’s determinations as to witness

credibility.”). The trial court could reasonably conclude by clear and convincing evidence that

Mother demonstrated poor parenting skills.

       4.      Conclusion

       In light of the foregoing, the trial court could reasonably find by clear and convincing

evidence that the State proved § 161.001(b)(1)(N)’s elements.. Accordingly, we hold that the

evidence was legally and factually sufficient to support the court’s § 161.001(b)(1)(N) findings,

and we overrule Mother’s first issue.

B.     Issue Two: Is the evidence legally or factually insufficient to support the trial court’s
       best interest findings?

       Mother’s second issue argues that the trial court’s best interest findings are supported by

legally and factually insufficient evidence. We disagree for the reasons stated below.

       We use the same standard of review detailed above under Issue One.

       1.      Applicable Law

       The trial court may terminate the parent–child relationship if the factfinder finds by clear

and convincing evidence that (i) the parent committed one or more acts or omissions enumerated



                                               –11–
in Family Code § 161.001(b)(1) and (ii) termination is in the child’s best interest.             FAM.

§ 161.001(b).

       Although there is a strong presumption that maintaining the parent–child relationship

serves the child’s best interest, there is also a presumption that promptly and permanently placing

the child in a safe environment is in the child’s best interest. In re D.W., 445 S.W.3d 913, 925

(Tex. App.—Dallas 2014, pet. denied).

       The supreme court has identified a nonexclusive list of factors that may be relevant to a

best interest determination, depending on the facts: (i) the child’s desires, (ii) the child’s current

and future emotional and physical needs, (iii) current and future emotional and physical dangers

to the child, (iv) the parental abilities of those seeking custody, (v) the programs available to help

those individuals promote the child’s best interest, (vi) those individuals’ plans for the child, (vii)

the home’s or proposed placement’s stability, (viii) the parent’s acts or omissions indicating that

the existing parent–child relationship is not a proper one, and (ix) any excuse for the parent’s acts

or omissions. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). An absence of evidence of

some Holley factors does not preclude a finding that termination is in the child’s best interest,

particularly if undisputed evidence shows that the parental relationship endangered the child’s

safety. In re N.T., 474 S.W.3d at 477.

       The § 263.307 factors discussed above under Issue One are also relevant to a best interest

analysis. See In re C.R., 263 S.W.3d 368, 375 (Tex. App.—Dallas 2008, no pet.).

       2.       Applying the Law to the Facts

                a.     The Children’s Desires

       A child’s preference should not be considered unless he or she is shown to be sufficiently

mature. In re D.W., 445 S.W.3d at 926. In this case, six of the eight children were under the age

of ten at the time of trial, and there was no showing that the two oldest children, E.M. and C.M.,


                                                –12–
were mature enough for their desires to be meaningful. There was evidence that C.M. has been in

and out of behavioral hospitals, suggesting he lacks the necessary maturity. There was evidence

that during trial E.M. suddenly expressed a desire to live with Mother even though he showed no

discomfort with his current placement and living situation. But again, there was no showing that

E.M. was sufficiently mature to make that decision.

       We conclude that this factor is not relevant in this case.

              b.      The Children’s Needs and the Parent’s Parental Abilities

       These factors are related, so we consider them together. Id.

       There was evidence that the children had special needs—some more than others:

       •      The children have shown signs of sexual abuse. They all receive therapy.

       •      J.F., C.M.C., Jr., and C.C. have been reported as acting out sexually.

       •      C.M. and J.F. have been in and out of behavioral hospitals. J.F. was taking
              anti-psychotic medications, and C.M. has taken similar drugs.

       •      According to Mother, E.M. has a learning disability, and C.M. and J.P.
              suffered from depression at some point. She also said that E.M. has been
              diagnosed with ADHD and that she believes he is bipolar.

       •      A daycare employee said that W.M. would dig through the trash and hide
              food in his pockets when he started coming to the daycare.

       •      When the children were removed, the five school-aged children were very
              behind academically. E.M. was at least two years behind.

       There was also evidence that Mother’s parental abilities were poor:

       •      She frequently left the children with various relatives. Sometimes the oldest
              child, E.M., was left to care for his siblings. In February 2015, the children
              were staying with Mother’s aunt, and E.M. reported that the aunt drank
              alcohol, smoked, and “trie[d] to whip him and his siblings all the time.”
              There was a gap of several months during which Mother and the children
              could not be located, and then Mother was found in June 2016 when she
              received tickets because the children were not properly restrained in her
              vehicle. Mother then reported that the children were staying with her
              mother until Mother could find a place to stay. The grandmother’s house
              lacked running water, and minimal food was present.



                                               –13–
•   In June 2016, Mother received tickets because the children were not
    properly restrained in her vehicle.

•   In July 2016, Mother got into a physical altercation with her boyfriend in
    front of her mother’s house while the children were there.

•   In September 2016, Mother took the children away from her mother and
    began staying in a Motel 6 off I-30 in Arlington, Texas. In November 2016,
    Mother reported that the children had begun staying with another aunt and
    were still not enrolled in school. A caseworker found that the aunt lived in
    a one-bedroom apartment. Later that month E.M. reported that the aunt hit
    the children and that the aunt’s boyfriend “who stays with her us[ed]
    marijuana and cocaine.”

•   Mother failed to keep the school-aged children enrolled in school
    consistently. Specifically, the children were not in school in February 2015,
    and in October and November 2016 Mother told the Department that the
    children were not in school.

•   In December 2016, Mother went to the daycare where three of the children
    were and made a scene by “yelling, screaming, and cussing.” Then Mother
    took the children away in a car with no license plate or car seats.

•   The Department removed the seven oldest children in December 2016.
    Mother gave birth to A.W. in June 2017, and a caseworker visited her
    apartment on June 30, 2017. Although A.W. appeared “clean and fresh,”
    the caseworker observed roaches in the bathroom and pantry. Mother
    refused to cooperate with caseworker, refusing to provide the baby’s name
    or her father’s name. A.W. was removed from Mother’s custody in August
    2017.

•   Mother testified that she was diagnosed as bipolar in 2001, 2002, and 2003.
    She also testified that she was cured by 2004, but the judge was entitled not
    to believe this testimony.

•   Mother’s employment history was minimal. She testified that she had a
    disability that began in 2005 and that she last worked in 2015. Her
    estranged husband testified that he had never known her to have a job.
    Mother testified that she received about $900 a month in social security
    income and that she thought this was enough to provide for all her children.

•   Mother admitted that she never let anyone know where she was staying until
    a week before trial. She claimed that she had lived in a house owned by her
    father since August 2017, but the lease agreement she introduced at trial
    was dated May 15, 2018, backdated to commence August 2017.
    Additionally, a CPS employee testified that (i) there were no pictures of
    Mother and the children in the house and (ii) Mother told her that the home
    “very recently” became available to her.


                                    –14–
        •       There was evidence that in 2006 Mother signed a judicial confession
                admitting that she had committed food stamp fraud. And she admitted at
                trial that she was convicted of theft at some point.

        •       The school-aged children were very behind academically, but their grades
                greatly improved after they were removed from Mother’s custody.

        Again, Mother introduced some testimony to show that she was a good parent. However,

it was the trial court’s prerogative as factfinder to disbelieve her witnesses and to credit the contrary

evidence introduced by the State. See In re N.T., 474 S.W.3d at 475.

        Based on the foregoing, the trial court could reasonably conclude based on clear and

convincing evidence that the children had substantial needs beyond those normal for their ages,

Mother could not provide for those needs, and Mother’s parental abilities were poor. See In re

D.D., No. 05-18-00793-CV, 2018 WL 6381541, at *6 (Tex. App.—Dallas Dec. 3, 2018, no pet.)

(mem. op.) (“A parent who lacks stability, income, and a home is unable to provide for a child’s

emotional and physical needs.”) (internal quotations and citation omitted). These Holley factors

support terminating Mother’s parental rights.

                c.      Danger to the Children

        The evidence detailed in the previous section also indicates that Mother presents emotional

and physical danger to the children. She was unable to care for the children and frequently left

them with relatives. They were exposed to drug use, and they showed signs of sexual abuse. The

school-age children were academically behind—at least two years behind in E.M.’s case. On two

occasions she took the children in vehicles without proper car seats or restraints. After the seven

older children were removed, Mother gave birth to A.W. and kept her in an apartment with a

significant roach problem. She missed many scheduled visits with the children after they were

removed.

        The trial court could reasonably conclude that continuing Mother’s relationship with the

children would endanger them. Thus, this Holley factor favors termination.

                                                 –15–
                 d.     Programs Available to Assist the Parent

        Mother was ordered to complete services such as individual counseling, drug assessment,

random drug testing, and parenting classes, and she completed all of them except the individual

counseling. She missed many scheduled visits with the children. She was generally uncooperative

with the Department.

        The trial court could reasonably conclude that this factor supported termination. See also

FAM. § 263.307(b)(10) (one best interest factor is “the willingness and ability of the child’s family

to seek out, accept, and complete counseling services and to cooperate with and facilitate an

appropriate agency’s close supervision”).

                 e.     Plans for the Child and Stability of the Home or Proposed Placement

        We may consider these factors together. See In re D.W., 445 S.W.3d at 929.

        Mother moved frequently and often left her children in others’ care. As factfinder, the trial

court was entitled to be skeptical of the supposedly stable residence she testified about at trial.

        Two children, C.M.C., Jr. and C.C., were placed with their father, who cooperated with the

Department in preparing his home to receive them. Four other children had potential adoptive

placements.      There was uncertainty about E.M.’s and C.M.’s placements post-termination.

However, the Department’s inability to identify definite permanent placements for all the children

is not dispositive of the children’s best interest. Id. at 930 n.5.

        The trial court could reasonably conclude that this factor supported termination or was at

least neutral.

                 f.     Parent’s Acts and Omissions Showing an Improper Parent–Child
                        Relationship and Any Excuse for Them

        We consider the last two Holley factors together. See id. at 930.

        As noted, Mother missed many scheduled supervised visits with the children, which tends

to show an absence of a proper parent–child relationship. See id. Although she offered some

                                                 –16–
vague excuses, such as transportation problems and trying to finish her counseling, she also

testified, “I’m not gonna say that I had good reasons” for all the missed visits.

       The other evidence detailed above regarding Mother’s unstable living situation and her

failing to complete her court-ordered counseling is also relevant to these factors.          See id.

(considering a variety of parental acts and omissions as relevant to these factors).

       The trial court could reasonably conclude that these factors favored termination.

       3.      Conclusion

       In light of the foregoing, the trial court could reasonably form a firm belief or conviction

that terminating Mother’s parental rights would serve the children’s best interests. Accordingly,

we hold that the evidence was legally and factually sufficient to support the best interest findings,

and we overrule Mother’s second issue.

C.     Issue Three: Did the trial court abuse its discretion by appointing the Department as
       managing conservator of six of the children?

       Mother’s third issue challenges the trial court’s judgments appointing the Department as

managing conservator of six of the children (all of the children except C.M.C., Jr. and C.C., whose

father was appointed their permanent managing conservator).

       However, the judgments terminating Mother’s parental rights divested her of all legal rights

and duties regarding the children. FAM. § 161.206(b). We are affirming those terminations. Thus,

any errors in the judgments appointing the Department as the children’s conservator do not

injuriously affect Mother’s rights, and she lacks standing to challenge them. In re D.D., 2018 WL
6381541, at *8.

       We overrule Mother’s third issue.




                                                –17–
                                     III. CONCLUSION

      Having overruled Mother’s issues, we affirm the trial court’s judgments.




                                               /Bill Whitehill/
                                               BILL WHITEHILL
                                               JUSTICE



181161F.P05




                                            –18–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF E.M., A CHILD                    On Appeal from the 254th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-01161-CV                                  Trial Court Cause No. DF-03-00170-R.
                                                     Opinion delivered by Justice Whitehill.
                                                     Justices Pedersen, III and Nowell
                                                     participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered April 1, 2019.




                                              –19–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF J.F., A CHILD                    On Appeal from the 254th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-01162-CV                                  Trial Court Cause No. DF-16-27206-R.
                                                     Opinion delivered by Justice Whitehill.
                                                     Justices Pedersen, III and Nowell
                                                     participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered April 1, 2019.




                                              –20–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF A.W. A/K/A/                      On Appeal from the 254th Judicial District
 A.U.W., A CHILD                                     Court, Dallas County, Texas
                                                     Trial Court Cause No. DF-17-15414-R.
 No. 05-18-01163-CV                                  Opinion delivered by Justice Whitehill.
                                                     Justices Pedersen, III and Nowell
                                                     participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered April 1, 2019.




                                              –21–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF C.C. AND                         On Appeal from the 302nd Judicial District
 C.M.C., JR., CHILDREN                               Court, Dallas County, Texas
                                                     Trial Court Cause No. DF-16-27181-U.
 No. 05-18-01164-CV                                  Opinion delivered by Justice Whitehill.
                                                     Justices Pedersen, III and Nowell
                                                     participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered April 1, 2019.




                                              –22–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF W.M., A CHILD                    On Appeal from the 302nd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-01165-CV                                  Trial Court Cause No. DF-16-27204-U.
                                                     Opinion delivered by Justice Whitehill.
                                                     Justices Pedersen, III and Nowell
                                                     participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered April 1, 2019.




                                              –23–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF J.P., A CHILD                    On Appeal from the 302nd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-01166-CV                                  Trial Court Cause No. DF-16-02192-U.
                                                     Opinion delivered by Justice Whitehill.
                                                     Justices Pedersen, III and Nowell
                                                     participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered April 1, 2019.




                                              –24–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF C.M., A CHILD                    On Appeal from the 330th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-01167-CV                                  Trial Court Cause No. DF-10-13428-Y.
                                                     Opinion delivered by Justice Whitehill.
                                                     Justices Pedersen, III and Nowell
                                                     participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered April 1, 2019.




                                              –25–